Citation Nr: 0430189	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  01-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to increased evaluations for right knee 
disabilities.

2.  Entitlement to an effective date prior to October 15, 
2003, for the assignment of separate disability ratings for a 
post-operative medial meniscectomy of the right knee and 
traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from May 1969 to September 
1975, and from January 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in August 2004.  A transcript 
of that hearing has been associated with the record on 
appeal.

Initially, the Board notes that the veteran's entire claims 
folder is not currently available.  As the Board lacks 
sufficient documentation to adjudicate the veteran's claims, 
on remand the RO should associate the records currently 
assembled for appellate review with the claims file(s) for 
the veteran.

Further, the Board notes that the veteran testified that his 
right knee symptoms have worsened since the time of his last 
VA examination, which was conducted in December 2003.  In 
order to fulfill VA's duty to assist, a new examination 
should be conducted to assess the current nature and severity 
of the veteran's right knee disorder.

As an additional matter, the RO's attention is directed to 
the holding of VAOPGCPREC 9-2004 (September 17, 2004).  In 
the light of this opinion, the RO is requested to consider 
the propriety of assigning separate ratings under Diagnostic 
Code 5260 (leg, limitation of flexion) and under Diagnostic 
Code 5261 (leg, limitation of extension), for the service-
connected right knee disability.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  The RO should associate the 
transcript of the August 2004 
hearing and other documents 
currently in the temporary folder 
with the claims folder(s) for the 
veteran.

2.  Thereafter, the RO should 
provide the veteran with a VA 
joints examination to determine 
the current nature and severity of 
his service-connected right knee 
disorder.  All indicated special 
studies and tests, including range 
of motion studies should be 
accomplished.  The claims folder 
should be made available to the 
examiner for use in studying the 
case.  

3.  Thereafter, the RO should 
readjudicate the claims on appeal.  
The RO is requested to consider 
the applicability of the holding 
of VAOPGCPREC 9-2004.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided 
a supplemental statement of the 
case (SSOC).  An appropriate 
period of time should be allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



